Determination of the respondent Police Commissioner, dated July 1, 1991, which dismissed petitioner from his position as a police officer, is unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Jacqueline Silbermann, J.], entered January 27, 1992) is dismissed, with costs.
Substantial evidence, namely, a random drug test, supports the determination that petitioner was guilty of wrongfully possessing and ingesting cocaine, there being no reason to disturb the credibility findings of the Hearing Officer rejecting petitioner’s explanation of unwitting ingestion as having "the ring of total implausibility” (see, Matter of Ruggiero v Brown, 184 AD2d 270; Matter of Jones v Ward, 166 AD2d 323; Matter of Taylor v Raiford, 159 AD2d 309), and the penalty of dismissal is not shocking to one’s sense of fairness (see, supra). Concur — Sullivan, J. P., Wallach, Ross and Asch, JJ.